Citation Nr: 0023594	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  96-36 554	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional right eye disability, 
claimed to have resulted from VA treatment and/or the refusal 
of VA treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from October 1944 to August 
1946.  He was awarded the Combat Infantryman's Badge, among 
other decorations.

Two additional issues, whether new and material evidence had 
been submitted to reopen a previously-denied claim for 
entitlement to service connection for a back disability and 
entitlement to an increased disability rating for dermatitis, 
had been perfected for appeal to the Board of Veterans' 
Appeals (Board).  However, during the July 2000 hearing on 
appeal, the veteran withdrew his appeals as to these two 
issues.  Therefore, the Board no longer has jurisdiction over 
these issues and will address them no further.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.204.

Also during the July hearing on appeal, after the appeal had 
been certified to the Board for appellate review, the veteran 
submitted additional evidence, consisting of recent 
outpatient treatment reports and other written argument.  A 
statement from his representative indicates that the veteran 
wishes to waive local consideration of the additional 
evidence.  Therefore, the Board will proceed to review the 
veteran's appeals, considering all the evidence of record.  
38 C.F.R. § 20.1304(c).


REMAND

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  

(a)	General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  
(1)  The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  (i)  As applied to 
examinations, the physical condition 
prior to the disease or injury will be 
the condition at time of beginning the 
physical examination as a result of which 
the disease or injury was sustained.  
(ii)	As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  
(2)  Compensation will not be payable 
under 38 U.S.C.A. § 1151  for the 
continuance or natural progress of 
disease or injuries for which the 
training, or hospitalization, etc., was 
authorized.  

(c)	Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:  
(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  
(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination.  
(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358.

In summary, then, under the 1995 version of 38 C.F.R. 
§ 3.358(c)(3), compensation is precluded where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
38 U.S.C.A. § 1151 have the initial burden of showing that 
their claim is well grounded.  Ross v. Derwinski, 3 Vet. 
App. 141 (1992); see also Buckley v. West, 12 Vet. App. 76 
(1998).  For a claim to be well grounded under 38 U.S.C.A. 
§ 1151, for claims filed prior to October 1, 1996, the 
claimant must provide: 

(1) Medical evidence of a current 
disability; (2) medical evidence, or in 
certain circumstances, lay evidence, of 
incurrence or aggravation of an injury as 
the result of hospitalization, medical or 
surgical treatment, or the pursuit of a 
course of vocational rehabilitation under 
chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus 
between that asserted injury or disease 
and the current disability.  Jones v. 
West, 12 Vet. App. 460 (1999). 

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  38 U.S.C.A. § 1151 
(West Supp. 1997).  The purpose of the amendment is, in 
effect, to overrule the Supreme Court's decision in the 
Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151.

A VA General Counsel Opinion, VAOPGCPREC 40-97 (December 31, 
1997) addresses the issue of the effective date of the new 
statutory provision.  The opinion includes an analysis of the 
legislative history of the new statute and applies principles 
of statutory construction to the exact terms of the statute.  
Essentially, the General Counsel holds that all claims for 
benefits under 38 U.S.C.A. § 1151, filed before October 1, 
1997, must be adjudicated under the provisions of Section 
1151 as they existed prior to that date.  In other words, all 
Section 1151 claims, such as this veteran's May 1997 claim, 
which were filed before October 1, 1997, must be adjudicated 
under the statutory provisions in effect when Gardner was 
reviewed by the Supreme Court, and under the regulatory 
provisions promulgated by the VA on March 16, 1995.  Thus, 
the standards set forth in the 1995 regulations appear to be 
the appropriate standards under which this appeal should be 
reviewed. 

According to the contemporaneous medical records and to the 
veteran's hearing testimony, he suffered a penetrating injury 
to the right eye with a piece of steel in 1947.  VA hospital 
reports dated between October 1949 and January 1950 show that 
the veteran had had the piece of metal extracted from his 
right eye shortly after the injury, but that no treatment was 
provided subsequent to the extraction, although he was 
totally blind in that eye.  In November 1949, at the Halloran 
VA Staten Island Hospital, the eye was surgically enucleated 
and a Cutler implant was set in.  The Cutler implant 
apparently served as a base for an eye prosthesis, as a 
temporary artificial eye prosthesis was inserted in January 
1951, after the tissue around the Cutler implant had healed.  
In January 1952, a permanent artificial eye prosthesis was 
obtained and inserted.  

A September 1955 hospital report from the Albany VA Hospital 
shows that the veteran reported to the hospital when he lost 
upward movement of his artificial eye.  Upon examination, it 
was noted that the right eye prosthesis was restricted in its 
upward and lateral movements and that there was considerable 
mucopurulent in the socket.  The plastic implant was 
partially extruded from its Tenons capsule and the palpable 
conjunctiva was markedly injected.  Under local anesthesia, 
the partially extruded Cutler implant was removed from the 
right orbital socket.  The socket was packed with gauze and 
was healing nicely upon discharge.  The hospital report was 
concluded with the recommendation that the veteran continue 
with his usual type of work and return in three or four 
months, after the eye socket had completely healed.  At that 
time he was to be re-admitted into the hospital and a new 
implant would be inserted into the Tenons capsule.

There are no further medical records reflecting the insertion 
of a new implant or a new prosthesis.  However, during the 
hearing on appeal, the veteran testified that the prosthesis 
was replaced.  It is this replacement which he asserts was 
done improperly and has resulted in additional disability.  

The Board observes that he has at this point presented only 
his own opinion and the opinions of his friends and 
relatives, none of whom are medical experts, to the effect 
that he suffered additional disability during the replacement 
procedure.  However, it would be premature for the Board to 
reach a conclusion as to whether the veteran has presented a 
well-grounded claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 at this point because the 
complete medical records reflecting the treatment at issue 
are not contained in the veteran's claims file.  

Any VA medical records are deemed to be constructively of 
record in proceedings before the Board and should be obtained 
prior to further review of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Thus, prior to further 
review, the records reflecting the VA treatment provided in 
1956, or at some point subsequent to the September 1955 
surgery, in which the implant upon which the veteran's 
artificial eye prosthesis was supposed to rest was re-
inserted into his eye.  If the veteran did not return to the 
VA Hospital, as instructed by his physicians in 1955, to 
undergo such a procedure, this should be documented if at all 
possible.  Furthermore, the veteran testified during the July 
2000 hearing that he receives all treatment for his right eye 
from the VA.  Therefore, all VA medical records reflecting 
eye treatment between 1955 and the present should be obtained 
and associated with the veteran's claims file.

To ensure that the VA has fully complied with due process 
requirements, the appeal must be remanded to the RO for the 
following action:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran for his right eye impairment 
subsequent to the September 1955 surgery 
which are not contained in his claims 
file for inclusion in the file.  If the 
veteran did not return to the VA for the 
recommended follow-up treatment after the 
September 1955 surgery, this should be 
documented as well.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any additional evidentiary 
development is necessary at this point, 
such development should be completed.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

